This cause is submitted on the motion of appellee to dismiss the appeal on the ground that the order appealed from is not an appealable order.
The notice of appeal states that appellant is appealing on questions of law and fact from the Mayor's Court of the city of Kettering. Appellant filed a motion to dismiss the case before the mayor on the ground of lack of jurisdiction, and for a change of venue. The order overruling the motion to dismiss is the order from which this appeal is taken.
Only final orders are appealable. Section 2505.03, Revised Code. A final order is defined in Section 2505.02, Revised Code, as follows: "An order affecting a substantial right in an action which in effect determines the action and prevents a judgment ***." Obviously the order appealed from does not meet the test.
The order from which the appeal was taken is an interlocutory order rather than a final order. An interlocutory order cannot be the basis for an appeal. See Federal Land Bank of Louisville v.DeRan, 74 Ohio App. 365, 59 N.E.2d 54 (jurisdiction);Snell v. Cincinnati Street Ry. Co., 60 Ohio St. 256,54 N.E. 270 (venue); 2 Ohio Jurisprudence (2d), 598, Section 32.
The motion to dismiss is sustained.
Motion sustained.
WISEMAN, P. J., CRAWFORD and KERNS, JJ., concur.
 *Page 1